

115 S2059 IS: EHR Regulatory Relief Act
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2059IN THE SENATE OF THE UNITED STATESNovember 2, 2017Mr. Thune (for himself, Mr. Alexander, Mr. Burr, Mr. Enzi, Mr. Roberts, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for a 90-day period for the
			 determination of whether a MIPS eligible professional or eligible hospital
			 is a meaningful EHR user and to remove the all-or-nothing approach to
			 meaningful use, and for other purposes.
	
 1.Short titleThis Act may be cited as the EHR Regulatory Relief Act.
		2.90-day	period for
			 determination of whether a MIPS eligible professional or an eligible
			 hospital  
			 is a meaningful EHR user
			(a)Inclusion of 90-Day performance period for advancing care information performance category under
 MIPSSection 1848(q)(4) of the Social Security Act (42 U.S.C. 1395w–4(q)(4)) is amended by adding at the end the following new sentence: For purposes of determining a performance period for the performance category described in paragraph (2)(A)(iv), and for purposes of the performance period described in subsection (o)(2)(D), such term shall also include a continuous 90-day period (as specified by the Secretary in rulemaking), in addition to any other period (or periods) specified by the Secretary..
			(b)For an eligible hospital for the 2017 EHR reporting period and subsequent reporting periods and
 payment adjustments for fiscal year 2019 and subsequent fiscal yearsSection 1886(b)(3)(B)(ix)(IV) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(ix)(IV)) is amended by adding at the end the following new sentence: For the EHR reporting period with respect to fiscal year 2019 and each subsequent fiscal year, such term shall also include any continuous 90-day period (as specified by the Secretary in rulemaking), in addition to any other period (or periods) specified by the Secretary..
			3.Removing the all-or-nothing approach to meaningful use
 (a)Ensuring flexibility for advancing care information performance category scoreThe Secretary of Health and Human Services shall take into consideration any findings or recommendations of the Comptroller General of the United States in the report under section 101(c)(2)(A) of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10) with respect to ensuring flexibility in assessing the performance of MIPS eligible professionals under the Merit-based Incentive Payment System under section 1848(q) of the Social Security Act (42 U.S.C. 1395w–4(q)) for the performance category described in paragraph (2)(A)(iv) of such section, as applicable and appropriate.
 (b)For eligible hospitalsSection 1886(n)(3) of the Social Security Act (42 U.S.C. 1395ww(n)(3)) is amended by adding at the end the following new paragraph:
				
 (D)Flexibility for meaningful use determinations for eligible hospitalsIn applying clauses (i), (ii), and (iii) of subparagraph (A), for purposes of subsection (b)(3)(B)(ix) for an EHR reporting period under such subsection with respect to fiscal years after 2019, the Secretary shall determine that an eligible hospital is a meaningful EHR user for the EHR reporting period for such fiscal years using a methodology specified by the Secretary through rulemaking based on performance with respect to objectives and measures established by the Secretary that are met by an eligible hospital. Such methodology shall allow an eligible hospital to be a meaningful EHR user if they achieve 70 percent (or a portion between 50 and 70 percent) of such measures or if they achieve a composite score (as determined by the Secretary through rulemaking) based on such measures..
 4.Reducing volume of future EHR-related significant hardship requestsThe last sentence of sections 1848(o)(2)(A) and 1886(n)(3)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A), 1395ww(n)(3)(A)) are each amended by striking by and all that follows before the period at the end.
		5.Extending flexibility in applying hardship exception for meaningful use for an eligible hospital
			 for the 2017 EHR reporting period and payment adjustment for fiscal year
			 2019
 Section 1886(b)(3)(B)(ix) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(ix)) is amended—
 (1)in the first sentence of subclause (II)— (A)by striking fiscal year 2017 and inserting each of fiscal years 2017 and 2019; and
 (B)by striking April 1, 2016 and inserting the applicable date (as defined in subclause (V)); and (2)by adding at the end the following new subclause:
				
 (V)For purposes of this clause, the term applicable date means— (aa)with respect to the payment reduction under subclause (I) for fiscal year 2017, April 1, 2016; and
 (bb)with respect to the payment reduction under subclause (I) for fiscal year 2019, April 1, 2018..